Title: From Thomas Jefferson to Volney, [17 December] 1796
From: Jefferson, Thomas
To: Volney, Constantin François Chasseboeuf, Comte de


                    
                        Dear Sir
                        Monticello. [Dec. 17.] 96
                    
                    Your letters of [July 12th.] from Gallipolis and of Aug. […] from Lexington were duly received, and [as I have seen?] by [the  news]papers you have got no farther [than] […], and [must] go to Boston according to the plan announced in your last, I presume this letter with the key of your valise will be in Philadelphia before you. By Mr. Randolph (my son in law) who was going to Richmond early in November I sent the valise, and he was to endeavor to find some person whom he knew going on in the stage to Philadelphia, and to get it carried under their care. One or two whom he knew and applied to having declined taking charge of them because they did not know their contents, he left them with Mr. Brown a merchant of Richmond, and went to his farm 12 miles lower, meaning when the members of Congress should be passing to get some one of them to take them. But during his absence Mr. Brown having to send a trunk with some things of his own to Philadelphia by sea, packed your valise in his trunk and sent it off. I have no doubt it is long since safely arrived at Philadelphia as the season has been fine: but it has run the risk of the sea contrary to all our wishes. Unfortunately Mr. Randolph has not brought me the address of Mr. Brown’s correspondent in Philadelphia nor the name of the vessel. He is now setting out for Richmond and will supply this omission. In the mean time I know that Clow & Co. were formerly the correspondents of Brown. This firm was dissolved by the death of Clow, but any mercantile gentleman in Philadelphia will be able to tell you the names of the surviving partners of that firm, who probably are still the correspondents of Mr. Brown. Indeed most probably they will seek you out on your arrival at Philadelphia.
                    You have now seen, in the aboriginals of America, another edition of man. We wish much to know what impression it makes on an enlightened European to whom their peculiarities will be new and therefore more readily observed. Within a shade of the Indian, you have seen our own race with the habits of the Indian. I doubt whether you have found them precisely as M. de Crevecoeur has depictured them. But I am sure both varieties of the human character must have afforded much matter for the contemplation of a philosophic observer.
                    I hope you have preserved your health well amidst the enterprizes of your journey, which I think were too arduous for your physical constitution. Cherish well your health and life, as one in which all men are interested, and none more sincerely anxious for than Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                